

[Shutterfly Letterhead]


January 6, 2017


This letter supersedes any previous communication regarding this matter


Michele Anderson
[Address]


Dear Michele:


We are delighted to have you join the Shutterfly family, and look forward to
welcoming you into our organization. Accordingly, I am pleased to offer you a
regular full-time position with Shutterfly, Inc., as Senior Vice President,
Retail commencing on February 27, 2017 (the date you commence employment, the
"Hire Date”) reporting to Christopher North. This job is in Redwood City, CA.


Compensation


Your base salary will be $350,000.00 annually, minus applicable deductions and
prorated for any partial periods of employment. You will be paid bi-weekly in
accordance with the company's normal payroll procedure.


2017 Bonus


You will also be eligible to participate in our corporate bonus program. Your
annual discretionary bonus target will be 40% of your annual salary, paid on a
quarterly basis, if earned. Your eligibility for this discretionary bonus is
determined at the end of each fiscal quarter and is based on various factors
including company performance and you remaining in good standing. Bonuses are
not earned until paid. Your eligibility for our quarterly bonus program is
dependent upon your Hire Date. Based on your presumed Hire Date of February 27,
2017, you will be eligible for a pro-rated first quarter 2017 discretionary
bonus. Whether a bonus will be awarded in a bonus period, and in what amount, is
within the sole discretion of Shutterfly. Both your base salary and the
components of your bonus are subject to periodic review. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Shutterfly Bonus Plan, as amended from time to time.






--------------------------------------------------------------------------------




Shutterfly Equity
Restricted Stock Units (RSUs}
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time award in the form of Restricted Stock Units {RSUs) [valued at
$2,200,000.00 on the date of hire] in accordance with Shutterfly's Restricted
Stock Unit Award Agreement {attached). The number of RSU's will be calculated
based on the closing stock price on the date of hire. The RSUs will vest in 25%
increments annually on each of the first, second, third and fourth anniversaries
of the original grant date. Your grant will be subject to all the terms,
conditions and restrictions of the Restricted Stock Unit Award Agreement. The
grant date for the RSUs will be your Hire Date.


Stock Options
Subject to the approval of the Compensation Committee of Shutterfly's Board of
Directors in accordance with the Company's equity grant procedures, you will be
granted a one-time option to purchase that number of shares of the Company's
common stock valued at $2,200,000.00 on the date of hire (the "Option"). The
grant date for the Option will be your Hire Date and shall be granted with an
exercise price equal to the closing price of the Company's common stock on the
Nasdaq Global Select Market on the grant date. The Option will be a nonqualified
stock option, and will be exercisable for a seven-year term. The Option will
vest and become exercisable over four {4) years as follows: twenty-five percent
{25%) of the total shares will vest and become exercisable on the first
anniversary of your Hire Date and the balance of the option will vest and become
exercisable in equal installments of 1/48 of the total shares monthly over the
following 36 months. Subject to any applicable retention or change in control
benefits contained in Attachments A and B, vesting will depend on your continued
employment with the Company on the applicable vesting dates, and will be subject
to the terms and conditions of the written agreement governing the Option and
this Agreement.


Transition Bonus
You will receive a total transition bonus of Five Hundred Thousand Dollars
($500,000), payable in thirteen separate lump sum installments (the "Transition
Bonus"). After you have completed ten {10) days of employment with the Company,
you will receive Two Hundred Fifty Thousand Dollars {$250,000), less applicable
payroll tax withholding and deductions (the "First Installment Bonus"). If you
resign or your employment is terminated by the Company for Cause prior to the
completion of your first year of employment, you shall refund a prorated portion
of the First Installment Bonus to the Company (the "Clapback"). In the event the
Claw back is triggered, you agree to repay the repayment amount within ten (10)
calendar days following the termination of your employment and you hereby
authorize the Company to withhold from any amounts (other than deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code")) owed to you the repayment amount, to the extent legally




--------------------------------------------------------------------------------




permitted. After you have completed one (1) year of employment with the Company,
you will receive Two Hundred Fifty Thousand Dollars ($250,000) divided into 12
equal installments of $20,833.33 starting in March
2018, less applicable payroll tax withholding and deductions (the
"Second-Thirteenth Installments"). The Second through Thirteenth installment
payments require that you be an employee when each installment payment is paid
to you.


Severance
If your employment is terminated by the Company without Cause prior to the
completion of your first year of employment, and that termination occurs (a)
prior to the first 25% vesting event with respect to the RSUs, you will receive
accelerated vesting of 25% of the RSUs; and (b) prior to the first 25% vesting
event with respect to the Options, you will receive accelerated vesting of 25%
of the Options.


If there are any changes, between the date you accept this Offer and January 1,
2018, to the standard severance benefits currently offered to most our other
senior vice presidents, you will also be similarly entitled to those new
severance benefits.


Holidays
In 2017, Shutterfly will observe twelve paid holidays. The holiday schedule may
change at management's discretion.


Time Off
You will be eligible to participate in Shutterfly's Discretionary Time Off (DTO)
policy, which allows you to take time off from work when and as you need it, and
as your job responsibilities permit, subject to prior approval from your manager
and the needs of the business.


Benefits
As an employee of Shutterfly, you will also be eligible to receive certain
employee benefits, including medical, dental and vision coverage. The medical,
dental and vision coverage will begin on your Hire Date. Additionally, you will
be eligible to participate in the Fidelity 401k plan. Shutterfly reserves the
right to revise or discontinue any or all its benefit plans, at any time, in
Shutterfly's sole discretion. Enclosed is some
information on Shutterfly’s benefit plans. Further information about these
benefits can be obtained from the Shutterfly Benefits Department.






--------------------------------------------------------------------------------




Retention Benefits
You will be eligible for certain severance benefits on the terms and conditions
and subject to your execution of the form of Retention Agreement reflected in
Attachment A, which would become effective as of the Hire Date.


Change of Control Benefits
Please see Attachment B, which is incorporated herein by reference, for the
complete terms and conditions of your Change of Control Benefits.


Attachment B provides for cash severance and equity acceleration benefits about
a termination arising about a change in control occurring on or before December
31, 2017. The Retention Agreement provides for cash severance and equity
acceleration benefits about a termination occurring on or before December 31,
2017. Because these agreements are being entered into simultaneously, for the
avoidance of doubt, you agree and understand that you may receive cash severance
and equity acceleration benefits under only one agreement, not both.


Employment Eligibility Verification
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire with the Company, or our employment
relationship with you may be terminated.


Employment at Will
If you choose to accept this offer, your employment with the Company will be
voluntarily entered and will be for no specified period. As a result, you will
be free to resign at any time, for any reason, as you deem appropriate. The
Company will have a similar right and may terminate its employment relationship
with you
at any time, with or without cause or notice.


Section 409A
To the extent (I) any payments to which you become entitled under this offer
letter, or any agreement or plan referenced herein, about your termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") and (ii) you
are deemed at the time of such termination of employment to be a "specified"
employee under Section 409A of the Code, then such payment or payments shall not
be made or commence until the earlier of (I) the expiration of the six (6)-month
period measured from your "separation from service," as defined in the
regulations under Section 409A of the Code ("Separation") and (ii) the date of
your death following such Separation; provided, however, that such deferral
shall only be affected to the extent required to avoid adverse tax treatment to
you, including (without limitation) the additional twenty percent {20%)




--------------------------------------------------------------------------------




tax for which you would otherwise be liable under Section 409A{a){I){B) of the
Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum (without
interest). Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this offer
letter {or otherwise referenced herein) is determined to be subject to {and not
exempt from) Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event, shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit. To the extent that any provision of this offer
letter is ambiguous as to its exemption or compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder are
exempt from Section 409A to the maximum permissible extent, and for any payments
where such construction is not tenable, that those payments comply with Section
409A to the maximum permissible extent. To the extent any payment under this
Agreement may be classified as a "short-term deferral" within the meaning of
Section 409A, such payment shall be deemed a short-term deferral, even if it may
also qualify for an exemption from Section 409A under another provision of
Section 409A. Payments pursuant to this Agreement {or referenced in this
Agreement) are intended to constitute separate payments for purposes of Section
1.409A-2{b){2) of the regulations under Section 409A.


Acceptance of Offer
To indicate your acceptance of the terms of this offer, please sign and date in
the space provided below and return an executed copy to: Shutterfly, Inc., 2800
Bridge Parkway, Redwood City, CA 94065, Attention: Tracy Layney, SVP, Human
Resources, no later than January 16, 2017, after which this offer will expire. A
duplicate original is enclosed for your records. In addition to this letter,
your offer of employment is conditioned upon: {1) providing documentation which
establishes eligibility for employment in the United States; {2) completion and
signing of the Shutterfly employment application; {3) successful completion of a
background and reference check and {4) your signing of the Shutterfly Employee
Invention Assignment and Confidentiality Agreement {and any other similar
agreements relating to proprietary rights between you and the Company This
letter agreement, and all of its attachments, constitute the entire agreement
between you and the Company regarding the terms and conditions of your
employment with the Company and together supersede any prior representations or
agreements, whether written or oral. This letter, along with any agreements
herein, may not be modified or amended except by a written agreement signed by
the Chief Executive Officer of the Company. If by January 16, 2017 we have not
received a copy of this letter executed by you, then we will assume you have
decided not to join the Company.




--------------------------------------------------------------------------------






We're sure you will find our corporate culture, including an environment that
rewards talent, results and teamwork, a gratifying place to work. We look
forward to your positive response and sharing our future success with you as
part of the Shutterfly team.


If you have any questions regarding this offer, please feel free to contact me.


Sincerely,


/s/ Christopher North


Christopher North
President & Chief Executive Officer
Shutterfly, Inc.


Attachments:


Retention Benefits (Attachment A)
Change in Control Benefits (Attachment B)


Enclosures:
SVP Retail Job Description
Restricted Stock Unit Inducement Award Agreement
Option Agreement
Bonus Plan Overview (2016 Plan attached, 2017 Plan forthcoming)
Employee Invention Assignment, Confidentiality and Restrictive Covenant
Agreement
Arbitration Agreement- California




--------------------------------------------------------------------------------




Background Check Authorization
Accepted by executive:




/s/ Michele Anderson
Date: January 9, 2017
 
 
Michele Anderson
 

                                                                    
Anticipated Start Date: February 27, 2017


cc: HR Manager, for distribution to Personnel File






--------------------------------------------------------------------------------






Attachment A






Form of Retention Agreement


This Retention Agreement (the "Agreement") is entered into as of February 27,
2017 (the "Effective Date"), by and between Michele Anderson (the "Executive")
and Shutterfly, Inc., a Delaware corporation (the "Company").


1. Term of Agreement.


This Agreement shall terminate on the earlier of (i) December 31, 2017 (the
"Expiration Date"), and (ii) the date the Executive's employment with the
Company terminates for a reason other than a Qualifying Termination. For the
avoidance of uncertainty: Notwithstanding anything to the contrary in Section 2,
the termination of this Agreement shall not constitute a Qualifying Termination.


2. Qualifying Termination. If the Executive is subject to a Qualifying
Termination (the date of such Qualifying Termination, the "Termination Date"),
then, subject to the provisions of this Agreement, including Sections 3, 5 and
8, Executive will be entitled to the following benefits:


a)
Severance Benefits. The Company shall pay the Executive twelve (12) months of
his or her monthly base salary at the rate in effect immediately prior to the
actions that resulted in the Qualifying Termination. Such severance payment
shall be paid in accordance with the Company's standard payroll procedures. The
Executive will receive his or her severance payment in a cash lump sum made on
the first business day occurring after the sixtieth (601h) day following the
Separation.



b) Equity. Each of Executive's then-outstanding Equity Awards (as defined in the
following sentence) subject only to time vesting as of the date of Separation
shall accelerate and become vested and exercisable as if Executive had completed
an additional twelve (12) months of service as of the Termination Date. The
accelerated vesting described above shall be effective as of the Separation.
"Equity Awards" means all options to purchase shares of Company common stock, as
well as any and all other stock-based awards granted to the Executive, including
but not limited to stock bonus awards, restricted stock, restricted stock units,
performance-based restricted stock units, and stock appreciation rights. Each of
Executive's then-outstanding Equity Awards subject to performance-based vesting
criteria as of the date of Separation shall accelerate and become vested and
exercisable as if Executive had completed an additional twelve (12} months of
service as of the Termination Date; provided, however, that the vesting of such
performance-based awards shall be subject to achievement of and certification of
achievement of all applicable performance criteria. The accelerated vesting
described in the preceding sentence shall be effective as of the date of such
certification and such awards will be settled at the same time as for active
employees.


c)
Continued Employee Benefits. If Executive timely elects continued coverage under
the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the Company shall
pay the full amount of Executive's COBRA premiums on behalf of the Executive for
the Executive's continued coverage under the Company's health, dental and vision
plans, including coverage for the Executive's eligible dependents, for the
twelve (12) months following the Executive's Separation or, if earlier, until
Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act),the Company instead shall provide to Executive a taxable monthly payment in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue the group health coverage





--------------------------------------------------------------------------------





in effect on the date of the Separation (which amount shall be based on the
premium for the first month of COBRA coverage), which payments shall be made
regardless of whether Executive elects COBRA continuation coverage and shall
commence on the later of (i) the first day of the month following the month in
which Executive experiences a Separation and (ii) the effective date of the
Company's determination of violation of applicable law, and shall end on the
earlier of (x) the effective date on which Executive becomes covered by a
health, dental or vision insurance plan of a subsequent employer, and (y) the
last day of the period twelve (12) months after the Separation, provided that
any taxable payments under Section 2(b) will not be paid before the first
business day occurring after the sixtieth (601h) day following the Separation
and, once they commence, will include any unpaid amounts accrued from the date
of Executive's Separation (to the extent not otherwise satisfied with
continuation coverage). If the period comprising the sum of the sixty (60)-day
period described in the preceding sentence and the ten (10)-day period described
in Section 6(c) spans two calendar years, then the payments which constitute
deferred compensation subject to Section 409A will not in any case be paid in
the first calendar year. Executive shall have no right to an additional gross-up
payment to account for the fact that such COBRA premium amounts are paid on an
after­ tax basis.




4.     General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 shall not apply unless the Executive {i} has
executed a general release {in a form prescribed by the Company} of all known
and unknown claims that he or she may then have against the Company or persons
affiliated with the Company and such release has become effective and {ii} has
agreed not to prosecute any legal action or other proceeding based upon any of
such claims. The release must be in the form prescribed by the Company, without
alterations {this document effecting the foregoing, the "Release"}. The
Executive must execute and return the Release within the time period specified
in the form.


5.     Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2, in connection with any termination of employment {whether
or not a Qualifying Termination}, the Company shall pay Executive's earned but
unpaid base salary and other vested but unpaid cash entitlements {excluding, for
clarity, any unpaid bonus for which Executive has failed to satisfy all
conditions to payment} for the period through and including the termination of
employment, including unused earned vacation pay and unreimbursed documented
business expenses incurred by Executive prior to the date of termination
{collectively, "Accrued Compensation and Expenses"}, as required by law and the
applicable Company plan or policy. Executive shall also be entitled to any other
vested benefits earned by Executive for the period through and including the
termination date of Executive's employment under any other employee benefit
plans and arrangements maintained by the Company, in accordance with the terms
of such plans and arrangements, except as modified herein {collectively,
"Accrued Benefits"}. Any Accrued Compensation and Expenses to which the
Executive is entitled shall be paid to the Executive in cash as soon as
administratively practicable after the termination and, in any event, no later
than two and one­half {2-1/2} months after the end of the taxable year of the
Executive in which the termination occurs or at such earlier time or to such
lesser extent as may be required by Section 8. Any Accrued Benefits to which the
Executive is entitled shall be paid to the Executive as provided in the relevant
plans and arrangements.


6.     Covenants.


(a)     Non-Solicitation. During Executive's employment and for twelve (12)
months thereafter, in addition to Executive's other obligations hereunder or
under Executive's confidentiality or invention assignment agreement, Executive
shall not, in any capacity, whether for Executive's own account or on behalf of
any other person or organization, directly or indirectly, with or without
compensation, (a) solicit, divert or encourage any officers, directors,
employees, agents, consultants or representatives of the Company (including any
affiliate) to terminate his, her or its relationship with the Company (including
any affiliate) and (b) solicit, divert or encourage any officers, directors,
employees, agents, consultants or representatives of




--------------------------------------------------------------------------------





the Company (including any affiliate) to become officers, directors, employees,
agents, consultants or representatives of another business, enterprise or
entity.


(b)     Confidentiality, Cooperation and Non-Disparagement. The Executive agrees
that, following his or her cessation of employment, he or she shall cooperate
with the Company in every reasonable respect and shall use his or her best
efforts to assist the Company with the transition of Executive's duties to his
or her successor and maintain the confidentiality of all materials and
information provided or made available to Executive in connection with
Executive’s employment or service. The Executive further agrees that he or she
shall not in any way or by any means disparage the Company, the members of the
Company's Board of Directors or the Company's officers and employees.


7.     Definitions.


(a)     "Cause" means the occurrence of any of the following: Executive's (i)
gross negligence or willful misconduct in the performance of his or her duties;
(ii) commission of any act of fraud or material dishonesty with respect to the
Company; (iii) conviction of, or plea of guilty or "no contest" to, a felony or
a crime of moral turpitude or dishonesty; (iv) material breach of any
proprietary-information and inventions agreement with the Company or any other
unauthorized use or disclosure of the Company's confidential information or
trade secrets and (v) repeated failure to perform duties reasonably assigned to
him or her.


(b)     "Code" means the Internal Revenue Code of 1986, as amended.


(c)    "Good Reason" means, without the Executive's consent, any of the
following: (i) material reduction in base salary, other than as part of an
across-the-board reduction applicable to all Company executives of less than
10%; (ii) material reduction in level or scope of job responsibilities,
provided, however, that for a period of twenty-four (24) months following the
date of this Agreement (as it may be amended), good faith changes to Executive's
job responsibilities that are made in consultation with Executive for the
purpose of enhancing the overall growth of the Company, including removing or
transferring certain responsibilities, shall not be deemed to constitute "Good
Reason"; or (iii) the relocation of the Company's corporate office at which
Executive works by more than fifty (50) miles, which relocation materially
increases Executive's commuting distance. For the purpose of clause (ii) a
change in responsibility shall not be deemed to occur (A) solely because
Executive is part of a larger organization, (B) solely because of a change in
title, or (C) solely because the Executive no longer serves on the Board of
Directors or committee thereof, if applicable. For the Executive to receive the
benefits under this Agreement as a result of a voluntary resignation under this
subsection (c), all of the following requirements must be satisfied: (1) the
Executive must provide notice to the Company of his or her intent to assert Good
Reason within sixty {60) days of the initial existence of one or more of the
conditions set forth in subclauses (i) through (iii); (2) the Company will have
thirty {30) days (the "Company Cure Period") from the date of such notice to
remedy the condition and, if it does so, the Executive may withdraw his or her
resignation or may resign with no benefits and (3) any termination of employment
under this provision must occur within ten {10) days of the earlier of
expiration of the Company Cure Period or written notice from the Company that it
will not undertake to cure the condition set forth in subclauses (i) through
(iii). Should the Company remedy the condition as set forth above, after which
cure one or more of the conditions arises, then the Executive may assert Good
Reason again, subject to all of the conditions set forth herein.


(d)     ”Qualifying Termination" means a Separation which results from (i) the
Company terminating the Executive's employment for any reason other than Cause
or (ii) the Executive voluntarily resigning his or her employment for Good
Reason. A termination or resignation due to the Executive's death or disability
shall not constitute a Qualifying Termination.


(e)     ”Separation" means a "separation from service," as defined in the
regulations under Section
409A of the Code.




--------------------------------------------------------------------------------







7.     Successors.


(a)     Company's Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company's business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the
same extent as the Company would be required to perform it in the absence of a
succession. For all purposes under this Agreement, the term “Company" shall
include any successor to the Company's business and/or assets or which becomes
bound by this Agreement by operation of law.


(b)     Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


8.
Miscellaneous Provisions. (a)     Section 280G.

(i)     Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
("Payments”) would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax ("Excise Tax"), then,
subject to the provisions of Section 8(a)(ii), such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement or (B) provided as to such lesser extent which would result in no
portion of such Payments being subject to the Excise Tax ("Reduced Amount"),
whichever of the foregoing amounts, taking into account the applicable federal,
state, local and foreign income, employment and other taxes and the Excise Tax
(including, without limitation, any interest or penalties on such taxes),
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Executive
("Independent Tax Counsel"), whose determination shall be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code, provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that the foregoing subsection
8(a)(ii)(B) applies, then based on the information provided to Executive and the
Company by Independent Tax Counsel, Independent Tax Counsel shall determine
which and how much of the Payments (including the accelerated vesting of equity
compensation awards) to be otherwise received by Executive shall be eliminated
or reduced (as long as after such determination the value (as calculated by
Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to Executive equals
the Reduced Amount). If the Internal Revenue Service (the "IRS") determines that
any Payment is subject to the Excise Tax, then Section 8(a)(ii) hereof shall
apply, and the enforcement of Section 8(a)(ii) shall be the exclusive remedy to
the Company.






--------------------------------------------------------------------------------





(ii)    Adjustments. If, notwithstanding any reduction described in the
foregoing Section
8(a)(i) (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the "Repayment Amount." The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to. the Company
so that Executive's net proceeds with respect to such Payments (after taking
into account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (O) if a Repayment Amount of more than zero (O)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
8(a)(ii), Executive shall pay the Excise Tax.


(b)     Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive's termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
"specified" employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive's Separation and (ii)
the date of Executive's death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(l)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive's beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its exemption or
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder are exempt from Section 409A to the maximum
permissible extent, and for any payments where such construction is not tenable,
that those payments comply with Section 409A to the maximum permissible extent.
To the extent any payment under this Agreement may be classified as a
"short-term deferral" within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.


(c)     Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any prior option
agreement, restricted stock unit agreement, performance-based restricted stock
unit agreement, severance and salary continuation arrangements, programs and
plans which were previously offered by the Company to the Executive, including
any vesting acceleration arrangements pursuant to an employment agreement or
offer letter, for the period that this Agreement is in effect,and Executive
hereby waives Executive's rights to such other benefits for such period. In no
event shall any individual receive cash severance benefits under both this
Agreement and any other severance pay or salary continuation program, plan or
other arrangement with the Company.






--------------------------------------------------------------------------------





(d)     Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,


performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in San
Mateo County, and conducted by the American Arbitration Association under its
then-existing employment rules and procedures. Nothing in this Section 8(d),
however, is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration. Each party to an arbitration or litigation hereunder shall be
responsible for the payment of its own attorneys' fees.


(e)     Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Secretary.


(f)     Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(g)     Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.


(h)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(i)     Post-Termination Findings. The Company may conclude that a breach of
this Agreement or a finding of "Cause" may have occurred following the
termination of employment, in which case, any then­ unpaid benefits hereunder
shall cease and the Executive shall promptly cancel any accelerated equity
rights hereunder and return any previously paid benefits (on a pre-tax basis).


(j)     No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate his or her service at any time and for
any reason, with or without Cause.


(k)     Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California (other than its choice-of-law provisions).
















--------------------------------------------------------------------------------






Attachment B




Change in Control Benefits


In the event of a "Termination" (as defined below) within 12 months following a
Corporate Transaction (as defined in Shutterfly's 2015 Equity Incentive Plan),
provided such Corporate Transaction is consummated on or before December 31,
2017, you shall receive (the "Change in Control Benefits"):




(i) 12 months base salary at the rate in effect immediately prior to the actions
that resulted in the Termination. Such payment shall be paid in accordance with
the Company's standard payroll procedures. You will receive your severance
payment in a cash lump sum made on the first business day occurring after the
sixtieth (60th day following the Separation (as defined below).




(ii) If you timely elect continued coverage under the Consolidated Omnibus
Budget Reconciliation Act ("COBRA"), the Company shall pay the full amount of
your COBRA premiums on your behalf for your continued coverage under the
Company's health, dental and vision plans, including coverage for your eligible
dependents, for the twelve (12) months following the Separation or, if earlier,
until you are eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue the group health coverage in effect on the date of the Separation
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether you elect COBRA
continuation coverage and shall commence on the later of (i) the first day of
the month following the month in which the Separation occurs and (ii) the
effective date of the Company's determination of violation of applicable law,
and shall end on the earlier of (x) the effective date on which you become
covered by a health, dental or vision insurance plan of a subsequent employer,
and (y) the last day of the period twelve (12) months after the Separation,
provided that any taxable payments under this paragraph will not be paid before
the first business day occurring after the sixtieth (60th) day following the
Separation and, once they commence, will include any unpaid amounts accrued from
the date of the Separation (to the extent not otherwise satisfied with
continuation coverage). If the period comprising the sum of the sixty (60)-day
period described in the preceding sentence and the balance of the three
(3)-month period following the Company's cure period specified below in the
definition of "Good Reason" spans two calendar years, then the payments which
constitute deferred compensation subject to Section 409A will not in any case be
paid in the first calendar year. You shall have no right to an additional
gross-up payment to account for the fact that such COBRA premium amounts are
paid on an after-tax basis.








--------------------------------------------------------------------------------





(iii) acceleration of 100% of each of your Equity Awards (as defined below) that
are subject only to time-based vesting as of the Separation, which such
acceleration shall be effective as of the Separation; and




(iv) acceleration of 100% of each of your Equity Awards that are subject to
performance-based vesting as of your Separation (as if there had been
achievement of at-target performance levels), which such acceleration shall be
effective as of the Separation.




For clarity, the acceleration benefits described in paragraphs (iii) and (iv)
immediately above shall apply to any Equity Awards that are (a) outstanding as
of (and including) the effective date of the formal Change in Control Agreement
and (b) granted after the date of such Change in Control Agreement (unless, in
the case of clause (b), the award agreement evidencing such Equity Award
explicitly provides that such benefits shall not apply).


For purposes of the Change in Control Agreement, 'Equity Awards' means each of
your restricted stock units, as well as all other stock-based awards granted to
you, including but not limited to options to purchase shares of company common
stock, stock bonus awards, restricted stock and stock appreciation rights.


Notwithstanding anything to the contrary, receipt of Change in Control Benefits
under paragraph 1shall preclude receipt of any other severance-related benefits.
Further, notwithstanding anything to the contrary, the Change in Control
Benefits shall not apply unless you have first executed and not revoked a
general release of claims in favor of the Company (in a form prescribed by the
Company) on or before the date specified by the Company in the prescribed form
(the "Release Deadline"). The Release Deadline will in no event be later than
fifty-two (52) days after the Separation.




For purposes of these Change in Control benefits, "Termination" means: (a)
termination of your employment by the Company or its successor without "Cause"
(as defined in Attachment A); or (b) your resignation within three (3) months
following an event constituting Good Reason, conditioned upon written notice to
the Company of such event within forty-five (45) days of its occurrence and the
Company has failed to cure such event within thirty (30) days following receipt
of such notice. For purposes of these Change in Control benefits, "Good Reason"
means (i) a material reduction or change in duties and responsibilities as in
effect immediately prior to the Corporate Transaction; (ii) the relocation of
the Company's corporate office where the Executive works by more than
thirty-five (35) miles from its location immediately prior to such Corporate
Transaction, which materially increases commuting distance or (iii) a material
reduction in annual compensation, including base salary and target bonus.


